Citation Nr: 1241735	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bronchial asthma and/or chronic obstructive pulmonary disease (COPD), claimed as due to DDT exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to May 1949 and from May 1950 to July 1953.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in which the RO denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for bronchial asthma.  Thereafter, in May 2011, the Board reopened the Veteran's claim and remanded it, on the merits, for further development.  After completing such development, the RO continued its denial (as reflected in an April 2012 supplemental statement of the case) and returned this matter to the Board for appellate review.  

The Veteran testified before a Decision Review Officer (DRO) at a hearing held at the RO in March 2010.  He also testified before the undersigned Veterans Law Judge in Washington, DC in April 2011.  Transcripts of both hearings are associated with the claims file and have been reviewed in connection with this appeal.  

In June 2012, the Board requested additional medical opinion on this case from the Veterans Health Administration (VHA); the opinion was submitted in August 2012.  See 38 C.F.R. § 20.901(a) (2012).  A copy of the VHA opinion was sent to the Veteran and his representative in September 2012 and they were given sixty days to file additional evidence and argument in support of the claim on appeal.  In November 2012, the Veteran's representative submitted additional argument.  

The Veteran submitted additional evidence to the RO in June 2012, i.e., internet literature.  A waiver of RO consideration accompanied such evidence.  Thus, no remand for RO consideration is necessary and the Board may proceed with a decision, at this juncture.  See 38 C.F.R. §§ 19.37, 20.1304 (2012).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDING OF FACT

Bronchial asthma and COPD first manifested many years after service, and there is no competent and probative evidence suggesting that there exists an etiological relationship between either condition and the Veteran's service, to include exposure to DDT.  


CONCLUSION OF LAW

The requirements for service connection for bronchial asthma and/or COPD are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2008 letter, issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate his claim for service connection as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  This letter also advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records.  In this regard, the RO obtained service treatment and personnel records, relevant post service treatment records, and VA examination and opinion reports.  Also of record and considered in connection with the claim are various written statements provided by the Veteran and his accredited representative, as well as internet medical literature submitted by in support of this appeal.  The Veteran has not identified any other evidence relevant to this claim.  

The Board notes that the Veteran indicated treatment for his claimed condition in the 1970s at a private facility, Potomac Valley Hospital.  Review of the record reflects that the RO attempted to obtain records pertaining to such treatment.  However, in May 2008, the facility responded that no hospital records were 
found pertaining to the Veteran.  Although the Veteran was not sent notice in accordance with 38 C.F.R. § 3.159(e) regarding VA's efforts regarding these records, he was notified of the unavailability of these records during his March 2010 DRO hearing.  Thereafter, the Veteran submitted copies of records from this facility in his possession (dated in the 1980s).  Given the circumstances, the Board is satisfied that VA fulfilled its duty to notify the Veteran of the unavailability of these records, that he will not be prejudiced by a determination at this time, and that no further RO action is required.  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Thus, consideration of this matter on the merits at this time is appropriate. 

II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file and the electronic, paperless Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim herein decided and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In this case, the Veteran is claiming entitlement to service connection for 
bronchial asthma and/or COPD due to military service.  According to statements and testimony received during this appeal, he contends that these disabilities are due to exposure to large amounts of DDT while in service.  Specifically, the Veteran testified that DDT was widely used as a pesticide agent while he was serving in Japan from 1950 to 1953, including around the living quarters.  Furthermore, on at least one occasion, the Veteran was directly exposed to DDT when it was sprayed into his tent as a prank.  

Service treatment records are silent for any respiratory or pulmonary disease.  However, such records reflect that he underwent a chest X-ray in October 1951 for "wheezing;" it was normal.  Service treatment records also reflect that the Veteran was seen in March 1949 for chronic, atrophic rhinitis which was mild on the right, and for acute catarrhal nasopharyngitis in February 1948.  Post service, the Veteran was hospitalized in 1970 and 1971 for bronchial asthma and acute bronchitis.  Statements from a private physician, Dr. Staggers, dated in March 1971 and January 1972, indicate that the Veteran began to have respiratory wheezing, some cough, and dyspnea beginning in the fall of 1969.  The assessment provided was bronchial asthma.  Dr. Staggers noted that in many cases the Veteran's symptoms were brought on by exposure to dust, pollen, and hydro-carbon fumes related to his occupation as a farm laborer.  More recently-dated medical evidence reflects that the Veteran continues to be treated for pulmonary disease, diagnosed in contemporaneous records and on August 2008 VA examination as COPD with asthma.  

Pertinent to the current determination, the foregoing evidence does not reflect 
that the Veteran was diagnosed with a chronic pulmonary disease during service, including bronchial asthma or COPD.  Rather, the earliest competent evidence of disease is not until 1969, more than fifteen years after the Veteran's separation 
from his second period of active duty.  The Board further observes that the Veteran himself has never asserted any significant pulmonary symptoms during service 
or prior to his 1969 diagnosis.  Rather, on his initial application for benefits in December 1971, the Veteran indicated that asthma began in September 1969; his March 2008 claim to reopen notes an onset date of 1971 for bronchial asthma.  Moreover, during his April 2011 Board hearing, the Veteran testified that he did not receive any treatment during service for lung problems.  He also indicated that he did not experience any breathing problems prior to his initial treatment in 1969 other than rare occasions of restriction which he associated with his chronic smoking.  

The Board points out that the passage of many years between service and the medical documentation of a claimed disability (i.e., at least fifteen years in this case) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Additionally, the Board finds that absent some indication, including lay assertion by the Veteran, that he began experiencing symptoms during service, the evidence does not support a claim for service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

The absence of competent evidence of in-service incurrence and/or chronicity of symptoms since service is not, however, dispositive of a claim.  Rather, service connection may still be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the Veteran contends that his COPD and bronchial asthma are the result of exposure to DDT while serving at Brady Air Force Base (AFB) in Kyushu, Japan from approximately 1950 to 1953.  Addressing his assertions as to in-service DDT exposure, the Board notes that the record does not contain any affirmative evidence, other than the Veteran's own lay assertions, that the Air Force used 
DDT at Brady AFB during the period the Veteran was stationed there.  However, pertinent to this appeal, further development to confirm the use of DDT by the military is unnecessary because, as discussed below, there is no competent, probative evidence linking the Veteran's bronchial asthma and/or COPD to any DDT exposure that might have occurred during service.  

The record contains a number of medical opinions regarding the likelihood that the Veteran's current conditions are related to military service.  First, an August 2008 VA examination report contains an opinion that it is less likely than not that the Veteran's single episode of wheezing in service (in 1951) is related to admission in 1971 with bronchial asthma and acute bronchitis.  Rather, the examiner concluded that it is more likely that the Veteran's 1971 hospital admission for bronchial asthma and acute bronchitis was related to occupational exposure to environmental factors associated with farm laboring.  

Similarly, an April 2010 VA examiner felt that the Veteran's post-service asthma-like symptoms were related to repeated exposure to inhaled irritants while farming and working for a sand company in the 1960s.  In reaching this conclusion, the examiner noted that the Veteran's symptoms did not develop until after he 
had been working for a sand and stone company with possible exposure to silicone/siliconiosis and that statements by Dr. Staggers at that time reflected the Veteran's symptoms were exacerbated by dust and pollen exposure.  As for any relationship to DDT, the April 2010 VA examiner noted that asthma is not listed as a potential effect of DDT by the United States Environmental Protection Agency (EPA).  As for the Veteran's COPD, the examiner concluded that this disability is likely related to his approximately thirty years of smoking and other occupational exposures.  

In its May 2011 remand, the Board noted that the August 2008 and April 2010 VA examination reports failed to address whether the wheezing and rhinitis shown in the Veteran's service treatment records reflect the initial onset of asthma, especially considering the private physician's statement in 1972 noting that exposure to dust and pollen brought on the condition.  Additionally, the April 2010 examiner's opinion regarding a possible relationship between DDT exposure and COPD/bronchial asthma did not have the benefit of addressing relevant evidence submitted by the Veteran, specifically an April 2011 letter from a private physician.  

In this letter, the physician (a doctor of osteopathy (D.O.)) reported that it was possible DDT could cause COPD but that is very unlikely per all research.  He noted that there have been incidents in Africa where patients have developed sudden COPD symptoms after being exposed to DDT for a prolonged time within a confined space, and the patients actually inhaled the liquefied particles from being in a closed environment.  He concluded that it was possible that COPD can be connected to DDT if there was a direct inhalation of liquid form in a closed, poorly ventilated area from a prolonged exposure.  Although the Veteran's assertion of exposure does not suggest prolonged exposure in a closed area, he does report being sprayed with the hose in his tent as a joke.  In addition, an article on DDT did provide a single sentence stating that occupational exposure in agriculture and malaria control has been linked to asthma.

Given the foregoing evidence, the Veteran's claims file was submitted for review by a VA pulmonologist to address these additional findings and evidence.  The resultant opinion, dated in June 2011, states that the Veteran has mild to moderate COPD due to a past history of chronic smoking, and that he may have an asthma component to this disease.  Neither condition was found to be caused by DDT, however, because while acute problems of the eye, nose, and throat may occur with acute exposure, these "usually resolve after removal from the exposure area."  The physician acknowledged that the Veteran's in-service upper airway symptoms may therefore have been related to DDT exposure, but noted that such symptoms resolved without chronic sequelae.  

The Board sought further medical information from another VA pulmonologist in June 2012 as the June 2011 opinion did not discuss the significance, if any, of the Veteran's findings related to allergies and rhinitis, the study mentioned in the April 2011 private physician letter, or the internet literature linking occupational exposure to asthma.  See 38 C.F.R. § 20.901(a).  As reflected in an August 2012 report, the board-certified VA pulmonologist concluded that it is unlikely the Veteran's bronchial asthma and/or COPD arose during service or are related to DDT exposure during service.  

With respect to the Veteran's bronchial asthma, the August 2012 report notes that there is limited information to support the conclusion that DDT in the form of pesticides is etiologically linked to adult onset asthma and that such evidence is weak and far from conclusive.  Further, assuming arguendo that there is a link between asthma and DDT exposure, the physician noted that limited reports do not support a long latency period between initial exposure and development of asthma symptoms.  Here, the physician concluded that the first clearly-reported asthma-type symptoms did not appear until 1969-70, which is seventeen years after the Veteran's alleged exposure to DDT.  The physician acknowledged that the Veteran's service treatment records reflect rhinitis and nasopharyngitis during service, but stated that both disorders are common upper airway diseases and that they are unlikely to be confused with asthma.  Additionally, while noting that these disorders may coexist with asthma, the physician indicated they often occur in patients without asthma.  Therefore, it was his opinion that the presence of these disorders during service was insufficient to establish evidence of asthma during service.  Similarly, "wheezing" was noted to be a symptom that is seen in a multitude of both acute and chronic disorders, including asthma.  Thus, it too 
does not definitively indicate the presence of asthma during service.  In sum, given the long latency period between the Veteran's claimed exposure to DDT and the first manifestations of asthma-type symptoms, it was the physician's opinion that the Veteran's current bronchial asthma is "very unlikely (far less than 50% probability)" related to his military service.  

As for the Veteran's COPD, the August 2012 pulmonologist indicated his belief that the medical evidence of record failed to support a diagnosis of COPD.  He acknowledged, however, that this disorder was diagnosed by other physicians and therefore provided an opinion regarding whether such disability is etiologically related to DDT exposure.  The report reflects that a review of the medical literature failed to reveal any "credible medical evidence" showing a link between DDT exposure and COPD.  The study mentioned in the April 2011 physician statement was acknowledged, but the physician noted that he was unable to confirm this evidence through his own literature search.  As above, it was his opinion that the Veteran's CPD is "very unlikely (far less than 50% probability)" related to his military service.  

Given the rationale supporting the August 2012 opinion, along with the physician's discussion of the facts shown in both medical and lay evidence of record, the Board finds the August 2012 VHA opinion especially probative regarding the issue of etiology with respect to both of the Veteran's diagnosed disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  As for the other VA medical opinions of record, these opinions were provided following review of the claims file and include rationale to support their conclusions.  However, as discussed above, none of these opinions adequately addresses all of the relevant evidence in the current record.  Thus, their probative value is somewhat limited.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

With regard to the aforementioned April 2011 private physician report, the Board notes that this opinion, which is the only positive nexus opinion, appears to have been provided by a general medicine physician without specialty in pulmonary disease.  Also, as reflected in the August 2012 VHA report, the study cited by the private physician does not constitute "credible medical evidence" of an etiological link between DDT and COPD.  Finally, and perhaps most relevant, the April 2011 opinion indicates that "it is possible that COPD can be connected to DDT [emphasis added]."  Such language has generally been thought too speculative, general, or inconclusive in nature to provide a sufficient basis upon which to support a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006) (finding doctor's opinion that 'it is possible' and 'it is within the realm of medical possibility' too speculative to establish medical nexus).  

In short, there simply is no persuasive evidence to indicate that the Veteran's bronchial asthma and/or COPD are etiologically related to his military service, to include exposure to DDT.  As for any direct assertions by the Veteran and his representative that there exists a medical relationship between either condition and service, to include any DDT exposure therein, as above, the Board finds that the matter of the etiology of these pulmonary diseases is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

For all the foregoing reasons, the Board finds that the claim for service connection for bronchial asthma and/or COPD must be denied.  In reaching the conclusion to deny this appeal, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bronchial asthma and/or COPD, claimed as due to DDT exposure, is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


